Citation Nr: 1020831	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left wrist 
disability.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to August 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left wrist disability.  



FINDING OF FACT

The Veteran does not have a current diagnosis of a left wrist 
disability.  


CONCLUSION OF LAW

The Veteran's claimed current left wrist disability was not 
incurred in or aggravated by her active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).    

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service medical records show that the Veteran received 
intermittent treatment for tendonitis of the left wrist and 
rule out DeQuervain's stenosis tenosynovitis vs. carpal 
tunnel syndrome from December 2004 to February 2005.  A 
February 2005 x-ray of the left wrist revealed no 
abnormalities.

There is no post-service evidence of diagnoses of or 
treatment for a left wrist disability.  Specifically, on VA 
examination in October 2006, although the Veteran complained 
of weekly, localized left wrist pain, the examiner found no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement in the left 
wrist.  An x-ray of the left wrist was also within normal 
limits.  The examiner found that there was no diagnosis of a 
left wrist disability because there was no pathology to 
render a diagnosis. 

While the Veteran complained of left wrist pain, pain is not 
analogous to disability.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  In regard to service connection, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted.  Absent evidence of a 
current disability, service connection for a left wrist 
disability must be denied.  There is no competent medical 
evidence of record that demonstrates the current presence of 
a left wrist disability.  In addition, a review of the 
Veteran's service medical records shows that in her 
approximately three years of active service, she was treated 
for tendonitis of the left wrist and rule out DeQuervain's 
stenosis tenosynovitis vs. carpal tunnel syndrome on only 
five occasions in a two-month period.  The evidence shows 
that this disease healed without residual complication prior 
to her separation and the in-service medical evidence does 
not show a diagnosis of any chronic condition.  Thus, the 
Board finds that the Veteran's left wrist disability in 
service was acute and transitory.  Because no left wrist 
disability has been currently diagnosed in this case, the 
Board finds that service connection for a left wrist 
disability is not warranted.  

The Board has considered the Veteran's claim that she has a 
left wrist disability which is related to her service.  
However, as a layperson, the Veteran is not competent to give 
a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what she experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can 
testify to that which she is competent to observe, such as 
left wrist pain, but she is not competent to provide a 
medical diagnosis for any left wrist disability or to relate 
any left wrist disability medically to her service.  

The Board has also considered whether service connection for 
a left wrist disability as the result of an undiagnosed 
illness is warranted because the Veteran is shown to have 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  However, the October 2006 VA examination 
found no left wrist pathology.  In the absence of pathology 
and with normal wrist X-rays, the Board finds that no left 
wrist disability is manifest to the degree of 10 percent or 
more such that service connection as the result of an 
undiagnosed illness could be awarded.  38 C.F.R. 
§ 3.317(a)(1)(i); 4.71a, Diagnostic Codes 5003, 5010, 5214, 
5215 (2009).

The competent evidence of record does not demonstrate that 
the Veteran has a left wrist disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006 and a 
rating decision in January 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2009 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a left wrist disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


